 Case 18-70236      Doc 22     Filed 12/11/18 Entered 12/11/18 11:07:36          Desc Main
                                 Document     Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

IN RE:        GARY D. HUGHES                      )       CHAPTER 7
              MANYA R. HUGHES                     )       CASE NO. 18-70236
                                                  )
                     Debtors                      )

                              MOTION FOR COMPROMISE

       COMES NOW the Trustee, by counsel, for his Motion for Compromise and states

as follows:

       1.     The debtor, Manya R. Hughes, and her father, Markus Reich, conveyed a

              0.6 acre parcel of realty known as 1756 Lee Hwy, Bristol, Virginia 24201

              bearing City of Bristol, Virginia tax map number 3 13 10 to Manya R.

              Hughes’ daughter, Natalka C. Crosby, by deed dated July 21, 2017, and

              recorded on July 28, 2017 in the Clerk’s Office of the City of Bristol, Virginia

              as Instrument Number 170001374 for no consideration received by the

              debtor, Manya R. Hughes, from Natalka C. Crosby. The subject realty has

              a tax assessed value of $100,300.00 by the City of Bristol, Virginia.

       2.     The Trustee has received a compromise offer from the debtors in the

              amount of $19,105.91 in exchange for the Trustee’s release of any claim

              against that same realty, and which will be paid in full and deposited in the

              bankruptcy estate account pending further Order from the U.S. Bankruptcy

              Court. This is a fair compromise in consideration of Manya R. Hughes’ half-

              interest in the real estate at the time of the preferential transfer. Considering

              the costs of sale of realty, including paying a realtor commission and

                                         Page 1 of 3
 Case 18-70236      Doc 22    Filed 12/11/18 Entered 12/11/18 11:07:36        Desc Main
                                Document     Page 2 of 3




              expenses; Trustee sale commission and expenses; and litigation costs and

              litigation risks in any adversary proceeding if the Trustee were to administer

              the realty, the Trustee considers the offer to be appropriate and to be in the

              best of interest of joint unsecured creditors of Gary Hughes and Manya

              Hughes and those of Manya Hughes alone.

       WHEREFORE, the Trustee asks the Court to approve the payment in the amount

of $19,105.91 to the Trustee in exchange for the Trustee’s release and abandonment of

any claim by the Trustee against the subject realty; and to grant such further relief as the

Court may deem appropriate.

                                     NOTICE OF HEARING

       PLEASE TAKE NOTICE that a hearing on the Motion for Compromise will be

heard by the United States Bankruptcy Court for the Western District of Virginia, Roanoke

Division, on January 3, 2019 at 10:30 a.m., or as soon thereafter as practical. The

hearing will occur in the U.S. Bankruptcy Court, 180 W. Main Street, Abingdon, VA

24210.

       TAKE FURTHER NOTICE that if any creditor objects to the relief requested in the

attached Motion for Compromise, said objection shall be filed with the Clerk of the United

States Bankruptcy Court, 210 Church Avenue, S.W., 2nd Floor, Roanoke, Virginia 24011,

and with the undersigned Trustee by January 1, 2019. If no such objections are filed, the

Trustee will ask the Court to enter an Order granting the relief requested without further

notice or hearing, and will cancel the above hearing.

       Any party having any questions concerning this matter, should contact the


                                        Page 2 of 3
 Case 18-70236     Doc 22    Filed 12/11/18 Entered 12/11/18 11:07:36      Desc Main
                               Document     Page 3 of 3




undersigned Trustee during normal business hours.

                                        Respectfully,


                                        /s/ Scot S. Farthing
                                        Scot S. Farthing, Trustee for the Debtors

Scot S. Farthing, Esquire
PO Box 1315
Wytheville, VA 24382
(276) 625-0222
(276) 625-0333 fax
scotf@sfarthinglaw.com
Chapter 7 Trustee for Debtors

                             CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Motion for Compromise and Notice of Hearing

were mailed and/or electronically transmitted to the debtors, debtors’ counsel, John

Lamie, Esquire, Natalka C. Crosby, all creditors and the U.S. Trustee, this 11th day of

December, 2018.

                                        /s/ Scot S. Farthing
                                        Scot S. Farthing, Trustee
